Title: To James Madison from John Gavino, 30 January 1802 (Abstract)
From: Gavino, John
To: Madison, James


30 January 1802, Gibraltar. No. 81. Encloses an extract from a letter received 29 Jan. from Simpson at Tangier regarding the commander of the Tripolitan ship trapped at Gibraltar, who went to see the emperor of Morocco; Gavino has alerted all U.S. consuls and Captain Bainbridge of the Essex, now at Algeciras.
 

   RC and enclosure (DNA: RG 59, CD, Gibraltar, vol. 2). RC 1 p. The enclosed extract (1 p.) from Simpson’s 27 Jan. letter reported that “Araez Amer [Murad Rais] has returnd from Fetz [Fès] to Tetuan with an order for Men and Provisions to Navigate his Ship Home, so that you must be on the look out for his arrival at Gibraltar. I have just been with the Governor on the Subject and hope the Execution of this order will at least be suspended.”


   A full transcription of this document has been added to the digital edition.
